J-S43008-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :      IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                    Appellee              :
                                          :
              v.                          :
                                          :
 SONJA PAIGE HARTMAN                      :
                                          :
                    Appellant             :         No. 1718 MDA 2018

      Appeal from the Judgment of Sentence Entered August 1, 2018
            In the Court of Common Pleas of Dauphin County
          Criminal Division at No(s): CP-22-CR-0000892-2018,
           CP-22-CR-0002218-2017, CP-22-CR-0006551-2017


BEFORE:   GANTMAN, P.J.E., DUBOW, J., and STEVENS*, P.J.E.

JUDGMENT ORDER BY GANTMAN, P.J.E.:               FILED SEPTEMBER 13, 2019

     Appellant, Sonja Paige Hartman, appeals from the judgment of sentence

entered in the Dauphin County Court of Common Pleas, following her guilty

plea to aggravated assault, endangering the welfare of children (“EWOC”),

driving while operating privilege is suspended/revoked, theft of services,

hindering apprehension/prosecution, theft by unlawful taking, conspiracy to

commit theft by unlawful taking, and false reporting. Based on our Supreme

Court’s decision in Commonwealth v. Walker, ___ Pa. ___, 185 A.3d 969

(2018), we must quash the appeal.

     The relevant facts and procedural history of this case are as follows. In

2017, the Commonwealth charged Appellant at Docket No. 2218-2017, with

aggravated    assault,   EWOC,   and   driving   while   operating   privilege   is

suspended/revoked. The charges stemmed from a video of Appellant striking
____________________________________
* Former Justice specially assigned to the Superior Court.
J-S43008-19


her son’s head with her fist while he was buckled into a car seat.

Subsequently, the Commonwealth charged Appellant at Docket No. 6551-

2017, with theft of services for repeatedly driving on the Pennsylvania

Turnpike without paying tolls.      Finally, at Docket No. 892-2018, the

Commonwealth charged Appellant with hindering apprehension/prosecution,

theft by unlawful taking, conspiracy to commit theft by unlawful taking, and

false reporting. The charges arose from Appellant’s report of a robbery at the

Subway restaurant where she worked.          Appellant’s cell phone records,

however, revealed she and her boyfriend had conspired to rob the Subway

restaurant.

      On June 7, 2018, Appellant entered open guilty pleas at all three docket

numbers. With the benefit of a pre-sentence investigation (“PSI”) report, the

court sentenced Appellant on August 1, 2018, to an aggregate term of two

and one-half (2½) to seven (7) years’ incarceration, plus five (5) years’

probation.    On Monday, August 13, 2018, Appellant timely filed a post-

sentence motion, which the court denied on September 6, 2018. Appellant

filed a single notice of appeal at all three docket numbers on October 5, 2018.

On October 8, 2018, the court ordered Appellant to file a concise statement

of errors complained of on appeal per Pa.R.A.P. 1925(b); Appellant timely

complied on October 26, 2018.

      Preliminarily, on June 1, 2018, the Walker Court held that the common

practice of filing a single notice of appeal from an order involving more than


                                     -2-
J-S43008-19


one docket number would no longer be tolerated, because the practice violates

Pa.R.A.P. 341, which requires the filing of “separate appeals from an order

that resolves issues arising on more than one docket.”    Walker, supra at

___, 185 A.3d at 977.     The failure to file separate appeals under these

circumstances “requires the appellate court to quash the appeal.” Id.

     Instantly, Appellant filed a single notice of appeal from the judgments

of sentence at three separate docket numbers. Appellant’s single notice of

appeal was filed on October 5, 2018, which postdates the Walker decision.

In this Court’s January 18, 2019 order, we directed Appellant to show cause

why the appeal should not be quashed under the Walker rule. In response,

Appellant acknowledged she mistakenly filed a single notice of appeal for all

three docket numbers, in reliance on the previous interpretation of the rule.

Absent more, we are bound by the Walker decision and must quash this

appeal.

     Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/13/2019




                                    -3-